Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 12, and 20 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
The claimed invention of claim 1 is directed to a method of displaying metrics of a computing platform in a visual graphical user interface. Claim 1 specifically comprises generating two visuals, the first one a radar-based visual that renders a circular heat map comprising an object representing the plurality of metrics within the heatmap, and the distance of the objects from the center of the heatmap being indicative of how respective metrics of the objects match historic data of the respective metrics. A second visual generated comprises a tree map visual that includes sections wherein each section is associated with an attribute used to compose one or more of the plurality of metrics. The method further comprises features including receiving user input and updating the first radar-based visual based upon the received input.
Claim 1 is allowed as the prior art fails to teach, suggest, or render obvious the claimed invention when considered as a whole. The prior art is further particularly silent in regards to the claimed subject matter including generating a first visual that represents the data, the first visual comprising a radar-based visual that renders a circular heatmap and an object representing the plurality of metrics within the circular heatmap, a distance of objects from a center of the circular heatmap being based on how respective metrics of the objects match observed historic data of the respective metrics.
Vander Broek et al. (US 2015/0213631 A1), hereinafter “Vander Broek”, teaches obtaining events from data stores wherein the events comprise performance measurements of IT components of various devices (Vander Broek Paragraph [0066]). Vander Broek further teaches generating a visualization of events over a time range wherein the visualization may be in the form of a heatmap (Vander Broek Paragraphs [0049] and [0071]) and generating a value table along with the heatmap wherein the value table comprises rows of extracted values of the specific field of the heatmap (Vander Broek Paragraphs [0082] and [0106]). Vander Broek fails to teach generating a first visual that represents the data, the first visual comprising a radar-based visual that renders a circular heatmap and an object representing the plurality of metrics within the circular heatmap, a distance of objects from a center of the circular heatmap being based on how respective metrics of the objects match observed historic data of the respective metrics.
Somaiya et al. (US 2015/0229546 A1), hereinafter “Somaiya”, teaches displaying a graphical user information comprising information related to virtual machines in a network, and of the display comprising a radial map of data points at a length from the center (Somaiya Paragraphs [0037 – 0038] and Fig. 3) and of the radial map be a circular heatmap (Somaiya Paragraph [0051] and Fig. 5). Somaiya, taken alone or in combination with Vander Broek, fails to teach or suggest generating a first visual that represents the data, the first visual comprising a radar-based visual that renders a circular heatmap and an object representing the plurality of metrics within the circular heatmap, a distance of objects from a center of the circular heatmap being based on how respective metrics of the objects match observed historic data of the respective metrics.
Cardno et al. (US 2017/0365080 A1), hereinafter “Cardno”, teaches generating a graphical representation of data points in the form of a heatmap to represent data flow between data points (Cardno Paragraph [0014]). Cardno further teaches plotting data points (nodes) on the heatmap in specific points based upon the represented retrieved data (Cardno Paragraph [0056]). Cardno, taken alone or in combination with the prior art, fails to teach or suggest generating a first visual that represents the data, the first visual comprising a radar-based visual that renders a circular heatmap and an object representing the plurality of metrics within the circular heatmap, a distance of objects from a 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/               Examiner, Art Unit 2459         

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459